t         :•.- -v^mmm^-mmmmBm
                                                           ^(B^IIHS;                                   ^iiit&^^&i^^i^iiMiUli




           •£L
                                                                                                    mt*m
                      COA #       10-13-00307-CR                            OFFENSE:         Poss of a Controlled Substance


                      STYLE:      Jay Yoon Chungv. The State of Texas       COUNTY:          Navarro


                      TRIAL COURT:             County Court at Law                                                     MOTION
                      TRIAL COURT #:           C34587-CR                       FOR REHEARING IS:
                      TRIAL COURT JUDGE:        Hon. Amanda Doan Putman        DATE:
                      DISPOSITION:       Reversed and remanded                JUDGE:




                      DATE:         October 23, 2014

                      JUSTICE:      Chief Justice Gray          PC
                      PUBLISH: ~X                      :        DNpT

                      CLK RECORD:        November 12, 2013                SUPPCLKRECORD:
                      RPT RECORD:        December 27, 2013                SUPP RPT RECORD:
                      STATE BR:          September 12, 2014               SUPP BR:
                      APP BR:            May 13, 2014                     APP SUPP BR:              June 5, 2014




\i :_.•[


                                                      IN THE COURT OF CRIMINAL APPEALS


                                                                                CCA#



                                 PftO £E                   Petition                  Disposition:

                      FOR DISCRETIONARY REVIEW IN CCA IS:                            DATE:

                                 tePMft*                                             JUDGE:

                      DATE: _       02^/itIM if                                      SIGNED:.                             PC:

                      JUDGE:            'JsL       \a/a^~.                           PUBLISH:                          DNP:




                                         MOTION FOR REHEARING IN                     MOTION FOR STAY OF MANDATE IS:

                      CCA IS:                    ON                                                               ON

                      JUDGE:                                                         JUDGE:




                                                                      Vol. \ of «f